DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.

Status of the Claims
Claims 1, 6, 8, 10, 17, 20, 22-23 have been amended.  Claims 1-4, 6-13, 15-18 and 20-23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15- 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicora et al. (US 10,684,738) in view of Sawatzky et al. (US 2019/0228020) or alternatively in view of Plaehn et al. (US 2017/0228815).

Regarding claim 1, Sicora teaches a system for database access comprising: a plurality of databases comprising: 
a social media post database including a plurality of data fields associated with one or more social media posts (C43L27-28 “a user-generated content repository 248 (e.g., social media content)” C97L13-24); and 
a product database including a plurality of data fields associated with one or more products (F2:250 and 258, there are at least two product databases the 268 is a merchant product database and 250 is database that pulls information about the product from the merchant database 268 by means of URL/unique product identifier associated with a product, C43L28, 52-65, C86L16-21, 27-34); and
at least one processor coupled to the plurality of databases (F2:240), the at least one processor configured to: 
create a
search the plurality of data fields of the social media post database and the plurality of data fields of the product database based on product data received from a user (*** the limitation “product data received from a user” can be interpreted as  (1) “product data query received from a user” or (2) “product data post/tag received from a user”) (with respect to (1) - C70L63-65, C71L15-23, 31-36, 2) C66L49-64, C86L1-3, 16-21, 40-41, 57-67); 
identify, based on the search, (i) one or more posts associated with the received product data from the social media post database (C100L54-60, C11247-65, C113L24-27, F13G:1388b) and (ii) one or more products associated with the received product data from the product database (C70L63-65, C71L15-23, 31-36, C78L2-5, 13-14, 20-22, C85L44-55, 64-66, C86L16-21, C111L64-67, C112L44-51); 
compare the identified one or more posts with the identified one or more products (C61L24-28, C63L24-35 “comparisons of product information … for the product and other products … comments, reviews”, C71L35 “content types can be related to each other (e.g., through tags”, wherein “first type of content can be … social media posts, and the second type of content can be … product content” C71L19-21, C87L1-16); and 
determine, based on the comparison, whether to modify one or more data fields in the social media post database or the product database (C87L1-15, C98L28-38, C100L6-19, 54-59, C107L10-19) and 
modify, based on the determining, the one or more data fields in the social media post database, the modifying including adding at least one data field (C104L38-44) content of the one or more data fields of the product database to the one or more data fields in the social media post database (C68L60-67, C69L13-45, C73L53-57, C86L62-66, C87L1-13, C100L6-19, C107L10-19, C108L27-31)(see NOTE). 

Sicora does not explicitly teach, however Sawatzky discloses create an algorithmic relationship between the plurality of data fields ([0106] “data field mapper ... maps the data field(s) in the local record(s) to the data field(s) in the NCIC record” and “perform a rules-based analysis of the local records to determine how the data should be processed for submission to the NCIC database” [0018], [0030]).
NOTE Sicora teaches “receive updates on saved posts and products tagged in saved posts”.  The “updates related to the saved post (e.g.,  … discounts or other promotions related to the tagged products in the post) can be provided”.  The saved post is stored in the “a user-generated content repository 248 (e.g., social media content)”.  Updating the post saved in the social repository with product information (received from the merchant product database), such as discounts, prices, inventory is construed to be analogous to the limitation “adding at least one data field content of the one or more data fields of the product database to the one or more data fields in the social media post database”.
Still, to merely obviate such reasoning, Sawatzky discloses “adding at least one data field content of the one or more data fields of the first database to the one or more data fields in the second database” ([0030], [0033]-[0034], [0037]).
Further, NOTE, if Sicora does not explicitly teach determine, based on the comparison, whether to modify one or more data fields, Sawatzky discloses the same in [0030], [0033], [0055].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sicora to include algorithmic relationship and modify records based on comparison between the pluralities of data fields as disclosed by Sawatzky.  Doing so would provide efficient means for processing the volume of data to update various database systems (Sawatzky [0016]).

Further, by definition algorithmic is an algorithm or computational procedure, wherein an algorithmic is an ordered set of instructions recursively applied to transform data input into processed data output.  Sawatzky teaches a mapping system (synchronizer 120, which includes record parser 216 and data filed mapper 300, see F2-3) that maps data fields between different databases and determines whether the values in the mapped data fields are equivalent or different [0033]. Such mappings are based on various rules that either “combines two or more data fields” [0073], adds or updates data 
However, if Sawatzky does not explicitly teach an algorithmic relationship, Plaehn teaches the same in [0042], [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sicora modified by Sawatzky to include algorithmic relationship between a pluralities of fields as disclosed by Plaehn. Doing so would provide an enhanced method to browse in-store inventory (Plaehn [0004], [0006]).

Regarding claim 10, Sicora teaches a method for providing database access using a system comprising at least one processor coupled to a plurality of databases, the plurality of databases comprising (i) a social media post database including a plurality of data fields associated with one or more social media posts and (ii) a product database including a plurality of data fields associated with one or more products, the method comprising: creating an algorithmic relationship between the plurality of data fields of the social media post database and the plurality of data fields of the product database; searching the plurality of data fields of the social media post database and the plurality of data fields of the product database based on product data received from a user; identifying, based on the search, (i) one or more posts associated with the received product data from the social media post database and (ii) one or more products associated with the received product data from the product database; comparing the identified one or more posts with the identified one or more products; determining, based on the comparison, whether to modify one or more data fields in the social media post database or the product database; and modifying, based on the determining, the one or more data 
Claim 10 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 20, Sicora teaches a non-transitory computer-readable medium storing computer-executable instructions, which, when executed by at least one processor coupled to a plurality of databases, the plurality of databases comprising (i) a social media post database including a plurality of data fields associated with one or more social media posts and (ii) a product database including a plurality of data fields associated with one or more products, cause the at least one processor to perform operations comprising: creating an algorithmic relationship between the plurality of data fields of the social media post database and the plurality of data fields of the product database; searching the plurality of data fields of the social media post database and the plurality of data fields of the product database based on product data received from a user; identifying, based on the search, (i) one or more posts associated with the received product data from the social media post database and (ii) one or more products associated with the received product data from the product database; comparing the identified one or more posts with the identified one or more products; determining, based on the comparison, whether to modify one or more data fields in the social media post database or the product database; and modifying, based on the determining, the one or more data fields in the social media post database, the modifying including adding at least one data field content of the one or more data fields of the product database to the one or more data fields in the social media post database.  
Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 13 and 21, Sicora as modified teaches the system, the method and the media wherein the plurality of data fields of the social media post database and the product database comprise product identifier fields (Sicora C55L15-17, C64L15-16, C80L22-25, C87L20-35), product description fields and product image fields, wherein the social media post database further includes contextualized media and associated metadata (Sicora C61L37-57, C80L22-32), and wherein the at least one processor is further configured to: 
receive one or more user-entered search terms from the user (Sicora C45L65-67, C47L54-56, C70L64-66); and 
return the contextualized media and the associated metadata to the user (Sicora C47L64-65, C71L15-36, C789L9-22, C102L54-55).  

Regarding claims 3 and 12, Sicora as modified teaches the system and the method wherein the product database is associated with a merchant (Sicora C43L47, C44L23-28), and wherein the plurality of data fields of the product database and the social media post database comprise product identifier fields (Sicora C55L15-17, C64L15-16, C80L22-25), product description fields and product image fields (Sicora C61L37-57, C80L22-32).  

Regarding claims 4 and 11, Sicora as modified teaches the system and the method wherein the product database is associated with a website provider (Sicora C80L22-24, C96L29-35), and wherein the plurality of data fields of the product database and the social media post database comprise product 

Regarding claims 6, 15 and 22, Sicora as modified teaches the system, the method and the media, wherein creating the algorithmic relationship further comprises creating a data migration relationship between a first data field of the social media post database (Sicora C141L26-33, 36-39, 48-52, (Plaehn [0042], [0056], [0058]), and a corresponding second data field of the product database, wherein the at least one processor is further configured to cause a change to the first data field to be implemented as a change to the second data field (Sicora C98L29-38, C99L46-49, C100L6-19, C137L20-33, Sawatzky [0055]-[0056], [0071], [0076]).  

Regarding claims 7 and 16, Sicora as modified teaches the system and the method, wherein the at least one processor is further configured to apply a product schema to the plurality of data fields of the product database, and the corresponding plurality of data fields of the social media post database (Sicora C148L19-33, C149L3-22, 37-60, C150L8-15, Sawatzky [0017]-[0018], [0027]-[0031], Plaehn [0051], [0038], [0056], [0089]).  

Regarding claims 8, 17 and 23, Sicora as modified teaches the system, the method and the media, wherein the at least one processor is further configured to:   
automatically modify the algorithmic relationship between the modified one or more data fields and other data fields of the social media post database databases (Sicora C148L15-18, Sawatzky [0030], [0033]-[0034], Plaehn [0043]).  


receive the plurality of data fields of the product database and the plurality of data fields of the social media post database (Sicora C49L10-15, C148L23-34, C149L5-23, Sawatzky [0046]-[0047], Plaehn [0034], [0067]); and generate a search index from the plurality of received data fields (Sicora C105L52-55).  

Response to Arguments
Applicant’s arguments, filed 12/16/2021, have been considered but they are not persuasive.
With respect to the limitation “algorithmic relationship”, it is respectfully noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
It is stated in the record that Sicora does not explicitly teach algorithmic relationship between fields of the social media post database and fields of the product database.  Instead, Sicora teaches that social post is linked to a product by various tag, hashtags or links (“the product tag linking the post to the product element” C86L62-65, “associate the user-generated post with the tagged product can include an identifier for the post and another identifier that links the post to the product”, such as “a universal tag (e.g., URL for the product” C87L120-35).  Sicora further teaches “product element) can be first cross-referenced against previously stored product elements (such as product elements in the other content repository” “unique identifier for the product … may cross-reference in one or more tables to the product element stored in the other content repository 250” (C87L1-4, 34-35).  Such generation of relationships between data elements by means of tags, hashtags, links or unique identifier is fully analogous to the applicant’s own specification.


The applicant further argues – 
“the combination does not teach or suggest "search the plurality of data fields of the social media post database and the plurality of data fields of the product database based on product data received from a user," as recited in independent claim 1.”
The arguments are not deemed persuasive.  First, as indicated above, the limitation “product data received from a user” can be interpreted as (1) “product data query received from a user” or (2) “product data post/tag received from a user”).  The applicant should clarify the intended functionality to avoid undue arguments.
Second, the applicant blankly states “Sicora is completely silent regarding searching the "repository" based on product data received from a user. As a result, Sicora fails to teach or suggest” the limitation above.  However, it is not clear what “repository” the applicant is referring to.  Sicora teaches in F2:250 and 258 at least two product databases the 268 is a merchant product database and 250 is database that pulls information about the product from the merchant database 268 by means of URL/unique product identifier associated with a product.  Such information is clearly displayed to the user, based on a user product query input.  As shown in F33C-D, the user product data “CAT” is received from the user (402).  The hashtags (33308b) is the data from social database and PRODUCT data (3308c) is data received from the merchant product database.  Clearly, both the social and product databases are searched based on the “product data received from a user”.
Analogously, when user creates /saves a post and tags the product “hats”, the price information (from the merchant product database) and “users 1714 who created social posts that tagged the 
The analogous reasoning is applicable to the limitation - "identify, based on the search, (i) one or more posts associated with the received product data from the social media post database and (ii) one or more products associated with the received product data from the product database."  It is not clear based on reasoning the applicant makes such statement, as majority of the Sicora’s Figures clearly indicate the up-to-date pricing, inventory information from the product database (F28A:1816a-c, 2814, F33E:3342a-c) and community photos (F33G:3356) for the product from the social database.

 The applicant further argues – 
“Fourth, the combination does not teach or suggest "modify, based on the determining, the one or more data fields in the social media post database, the modifying including adding at least one data field content of the one or more data fields of the product database to the one or more data fields in the social media post database," as now recited in independent claim 1.”  Specifically “Sicora is completely silent regarding "product and product summaries," and instead, Sicora only states "update the content summary." (Sicora at 68:60-67.) (Emphasis added.) Additionally, Sicora is completely silent regarding modifying the "content repository 248" by adding at least one data field content of the one or more data fields of "repository 268." Moreover, Sicora only refers to the "repository 268" twice in the whole reference”.
The arguments are not deemed persuasive.  As noted above in F2:250 and 258 at least two product databases the 268 is a merchant product database and 250 is database that pulls information about the product from the merchant database 268 by means of URL/unique product identifier associated with a product.  The product database 268 is the merchant actual (online) database and the product database 250 stores product information locally.  Both databases are linked by the unique 
The product databases provide a real time information to users (C124L28).  I.e. the inventory and price for the product is a real time information provided to users (not stale or outdated).  Clearly, such information is constantly or continually updated.
When user generates a product tag in a social post, the tag is searched, cross-referenced in the product database 250 –
“to determine whether it already exists on the system and/or needs updating. If the product element is not present on the system or is out of date (needs updating), then the server system can proceed to retrieve current information for the tagged product that can be stored as a product element to be served with the user-generated content” (C87L4-9).  
Which is construed to be analogous to “determine, based on the comparison, whether to modify one or more data fields in the social media post database or the product database”.
Clearly, the product database 250 is updated with up to data information from the merchant, such as “merchant information, price” - 
“information identifying changes in status for products tagged in the posts ( e.g., information identifying current discounts and/or other promotions for the tagged products, information identifying limited remaining quantities of the tagged products), and/or other relevant information … allow users to receive updates on saved posts and products tagged in saved posts” (C98L28-37).
“updates related to the saved post (e.g., new comments on the post, updated emoji icon summary for the post, new products tagged in the post by the post creator and/or other users, discounts or other promotions related to the tagged products in the post) can be provided”; “updates related to the saved product element ( e.g., new reviews of the product element, updated rating for the 
“if a product is tagged in the user-generated content, the server system can obtain product information for the tagged product, such as an image for the product, a description of the product, a merchant selling the product, and other product details” (C108L27-31)
The post is saved with a tagged product.  When information for the product have changed, the updates for the product are received for the saved post.  Since the user post are saved in the social database, than updates on saved posts and products tagged in saved posts modifies the saved posted in the social database with the updated information.   The updated information (up to date pricing, inventory) is received from the merchant database.  Therefore, the saved post is updated with product information, such as discounts, inventory.  Updating of the saved post with product information from the merchant updates the social database where the post is saved. 

It is also noted that synchronizing records between two databases is a well-known functionality and fully disclosed by Sawatzky et al. (US 2019/0228020), as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                         March 12, 2022